Order entered June 19, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01693-CV

    RXEDO CONSULTING SERVICES, LTD., A TEXAS LIMITED PARTNERSHIP,
                             Appellant

                                              V.

          AMERIPLAN CORPORATION, A TEXAS CORPORATION, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-04146-2009

                                          ORDER
       We abated this appeal on March 13, 2014 to allow the parties an opportunity to settle. By

motion filed June 17, 2014, the parties inform us they have settled and move to dismiss the

appeal. Accordingly, we REINSTATE the appeal. The motion to dismiss will be determined

separately.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE